DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the presence of claims 1-10 directed to invention non-elected without traverse.  Accordingly, claims 1-10 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a stereoscopic imaging apparatus.  Each independent claim identifies the uniquely distinct feature “a main objective assembly configured to change a working distance along an optical axis to a target surgical site; left and right lens sets defining respective parallel left and right optical paths along the optical axis and configured to form the respective optical paths from light that is received from the main objective assembly of the target surgical site, each of the left and right lens sets including: a front lens configured to direct the light along the optical path that is received from the main objective assembly, a first zoom lens and a second zoom lens that are configured to be movable along the optical axis relative to the front lens, the first zoom lens configured to receive the light from the front lens, the first and second zoom lenses configured to form an afocal zoom system for changing a size of a field-of-view of the target surgical site by changing a size of the light propagated along the respective optical path, and a lens barrel configured to receive the light from the second zoom lens; left and right image sensors configured to receive the light after passing through the lens barrel." The closest prior arts, Tesar et al. (US 2017/0143442 A1) and Cheng et al. (US 2018/0129018 A1) disclose the conventional stereoscopic imaging apparatus, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TAT C CHIO/Primary Examiner, Art Unit 2486